—Per Curiam.
Respondent was admitted to practice by this Court in 1958. He maintained an office for the practice of law in the City of Oneida, Madison County.
Respondent is the subject of a disciplinary proceeding and tenders his resignation from the bar in an affidavit in compliance with this Court’s rules (see 22 NYCRR 806.8). We accept his resignation and order his disbarment pursuant to 22 NYCRR 806.8 (b). In the affidavit, respondent admits to professional misconduct, including the willful misappropriation or misapplication of client money or property, and consents to an order of restitution. We therefore also direct respondent to cooperate with petitioner, which shall consult with the Lawyers’ Fund for Client Protection, in the prompt formulation of an appropriate restitution order or orders that petitioner shall submit for entry pursuant to Judiciary Law § 90 (6-a) (e) (see e.g. Matter of Moran, 224 AD2d 802).
*739Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that respondent’s resignation application submitted in accordance with this Court’s rules is accepted (see 22 NYCRR 806.8); and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; he is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent is directed to cooperate with petitioner in the prompt formulation of an appropriate restitution order or orders which petitioner shall submit for entry pursuant to Judiciary Law § 90 (6-a) (e); and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).